Citation Nr: 9900910	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  93-23 141	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Louis, Missouri




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1972.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating action 
of the RO.  

The Board remanded the case in June 1994, January 1996 and 
September 1996 for further development.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has PTSD due to witnessing the 
deaths of several servicemen in West Germany in the early 
1970s when a troop carrier overturned.  He also states that, 
after his sister had been accidentally shot by his brother 
and was in critical condition for a time, he could not get 
leave to return to the United States to see her.  Finally, he 
reports that there were many serious racial problems among 
American servicemen in West Germany which caused him 
psychological problems. It also is contended that the 
veterans precluded from obtaining or maintaining 
substantially gainful employment.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of service connection for PTSD.  
It also is the decision of the Board that the claim for a 
permanent and total disability rating for pension purposes 
must be denied by operation of law.  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of military service.  

2.  There is no credible evidence of record to establish that 
he experienced the claimed inservice noncombat stressors so 
as to support a clear diagnosis of PTSD.  

3.  The veteran, without good cause, failed to report for 
scheduled VA examinations scheduled for the purpose of 
determining whether he was precluded from performing 
substantially gainful employment due to his various 
disabilities.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b), 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.304(f), 3.655 (1998).

2.  The veterans claim for a permanent and total disability 
rating for pension purposes is denied.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.655 
(a)(b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Introduction

The Board remanded the case in June 1994 to obtain Social 
Security Administration disability records, to obtain a more 
detailed account of the veterans inservice stressors, to 
obtain additional medical records, to verify the veterans 
alleged inservice stressor, and to provide the veteran a VA 
psychiatric examination to determine the current nature and 
extent of his psychiatric disability.  The RO attempted to 
obtain information from the veteran to develop the claim; 
however, the RO's letters to the veteran's last address of 
record, dated in June 1994 and October 1994, were not 
answered.  

The Board again remanded the case in January 1996 to obtain 
Social Security Administration disability records, to obtain 
a more detailed account of the veterans inservice stressors, 
to obtain additional medical records, to verify the veterans 
alleged inservice stressor, and to provide the veteran a VA 
psychiatric examination to determine the current nature and 
extent of his psychiatric disability, and a general medical 
examination to determine the nature and extent of all his 
disabilities, and an opinion from the examiner whether his 
nonservice-connected disabilities prevented him from engaging 
in substantially gainful employment.  Regarding his inservice 
stressors, the veteran replied that a troop carrier 
overturned in West Germany, in late 1971 or early 1972, 
killing several servicemen.  The veteran was scheduled for VA 
psychiatric and general medical examinations in March 1996.  
That month, he was notified by letter that he failed to 
report for the examinations (no current telephone listing 
could be obtained), and that if he indicated that he would 
report for future examinations, he would be rescheduled.  He 
failed to reply to this letter.

The Board again remanded the case for a third time in 
September 1996 to obtain Social Security Administration 
disability records, to verify the veterans alleged inservice 
stressor with the ESG, and to provide the veteran a VA 
psychiatric examination to determine the current nature and 
extent of his psychiatric disability, and a general medical 
examination to determine the nature and extent of all his 
disabilities, and an opinion from the examiner whether his 
nonservice-connected disabilities prevented him from engaging 
in substantially gainful employment.  The veteran was also 
informed that failure to cooperate could result in adverse 
action pursuant to 38 C.F.R. § 3.655(b).  The SSA informed 
the RO that the veteran had been denied SSA disability 
benefits and that his records had been retired.  In October 
1998, the RO attempted to contact the veteran by letter to 
his last known address to reschedule his VA examinations.  
The United States Army and Joint Services Environmental 
Support Group (ESG), National Archives and Records 
Administration (NARA), and Department of the Army had no 
records relating to the claimed troop carrier accident in 
1971 or 1972 in West Germany.  

In a letter, dated in July 1997, the RO informed the veteran 
that an additional search regarding the troop carrier 
accident could be attempted if the veteran would provide the 
month and year of the accident and the names of the 
servicemen that died.  The veteran again failed to report for 
his examinations scheduled in August 1997.  In October 1997, 
the RO sent the veteran a letter, and made several 
unsuccessful telephones calls, to determine if he was willing 
to report for future examinations.  

First, the Board notes that the VA has a duty to assist the 
veteran in development of facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998); 
see also Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  The 
duty to assist the veteran also includes obtaining a thorough 
and contemporaneous medical examination that considers the 
prior medical treatment records.  Green v. Derwinski, 1 Vet. 
App.  121, 124 (1991).  However this duty to assist is not 
always a one-way street.  Wood v. Derwinski, 1 Vet. App.  
190, 193 (1991), confirmed on reconsideration at 1 Vet. App. 
406 (1991).  As the veteran did not reply to multiple 
requests for information that would enable the RO to obtain 
pertinent records nor did the veteran appear for his 
scheduled VA examinations, no further duty to assist the 
veteran is required.

Second, 38 C.F.R. § 3.655 (a)(b) states that:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.
 
(b) Original or Reopened Claim or Claim 
for Increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim...the claim 
shall be denied.


A.  PTSD

Due to the diagnosis of PTSD attributed to an inservice 
accident given by a VA examiner in July 1992, the Board finds 
that the veteran has presented evidence of a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  
That is, the claim is plausible.  See Murphy v. Derwinski, 
supra.  

The veteran claims that he has PTSD due to witnessing the 
deaths of several servicemen in West Germany in the early 
1970s when a troop carrier overturned.  He also stated that 
his sister was accidentally shot by his brother, she was in 
critical condition for a time, and he could not get leave to 
return to the United States to see her.  He also stated that 
there were many serious racial problems among American 
servicemen in West Germany which also caused him 
psychological problems.  

As stated hereinabove, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the basis of 
the evidence of record.  38 C.F.R. § 3.655(b).

The veteran's service medical records are negative for any 
findings, complaints or treatment of PTSD or a psychiatric 
disorder.  The veteran had been diagnosed with chronic 
alcoholism in July 1974.  In September 1987, the veteran was 
diagnosed with anxiety.  In September 1988, the veteran was 
diagnosed with anxiety disorder versus PTSD.  In 1992, the 
veteran was treated for alcohol abuse, depression and a 
seizure disorder.  A VA examination was conducted in 1992 
when PTSD with marked depression was diagnosed.  The 
stressors were noted to have been witnessing the deaths of 
fellow servicemen (the troop carrier accident) and 
experiencing racial problems among American servicemen.  
History of alcohol abuse was also diagnosed.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1998); see Hayes v. Brown, 5 Vet. App. 
60 (1993).  Additionally, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by the medical evidence, between current symptomatology and 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, as in this case, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  Id.

There is no evidence that the veteran engaged in combat with 
the enemy during service and, indeed, his claimed stressors 
are not related to combat.  Hence, the provisions of 38 
U.S.C.A. § 1154(b) (West 1991) are not for application.  
Consequently, his own assertions concerning inservice 
stressors alone are insufficient and must be corroborated by 
official service records or other credible supporting 
evidence.  Cohen; Moreau v. Brown, 9 Vet. App. 389 (1996).  
In addition, an opinion by a mental health professional based 
on a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Cohen, supra.  

Since the file contains no other credible supporting evidence 
to corroborate the occurrence of the alleged stressors, the 
Board must find that the veteran did not experience a 
stressor in service which would support a clear diagnosis of 
PTSD.  As noted hereinabove, the veteran has been afforded 
ample opportunity to provide additional details to 
substantiate his alleged stressors by the RO in 
correspondence, but has not responded to such correspondence.  
Accordingly, service connection for PTSD is not warranted.  

The preponderance of the evidence is against the claim of 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes

To establish a basis for a finding of permanent and total 
disability, the evidence must demonstrate that the veteran is 
unemployable, and is reasonably certain to remain 
unemployable throughout life.  Unemployability may be 
established on the basis of the particular circumstances of 
the veteran, including disabilities in combination with 
employment background, and age.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342 (1998).

The veteran also contends that a permanent and total rating 
for pension purposes is warranted because his disabilities 
preclude him from obtaining or maintaining substantially 
gainful employment.  A review of the veterans claims file 
indicates that the veteran has multiple conditions, including 
low back pain and arthritis, borderline diabetes, chronic 
obstructive pulmonary disease, a seizure disorder, several 
psychiatric problems and alcohol abuse.  However, the Board 
could not fully ascertain the severity of the various 
conditions from the record and appropriately ordered a 
general medical examination and an opinion from the examiner 
regarding whether the conditions prevented the veteran from 
engaging in substantially gainful employment.  However, the 
veteran failed to report for the several scheduled 
examinations and did not respond to several letter and 
telephone calls from the RO regarding this matter.  

38 C.F.R. § 3.655 (b) requires that any claim other than an 
original compensation claim be denied if the claimant does 
not appear for an examination necessary to establish 
entitlement the claim the claim shall be denied.  
Compensation is defined as a monthly payment made by the VA 
to a veteran because of a service-connected disability.  38 
C.F.R. § 3.4 (1998).  As a claim for a permanent and total 
disability rating for pension purposes is not a compensation 
claim, and the veteran failed to report for several scheduled 
examinations without a showing of good cause for failing to 
appear, his claim for VA pension benefits must be denied by 
operation of law.  


ORDER

Service connection for PTSD is denied.  

The claim for a permanent and total disability rating for 
pension purposes is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
